DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered.
Election/Restrictions
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2021.
Response to Amendment
	The amendment filed 3/16/2022 is entered and fully considered.
Response to Arguments
	Applicant argues the prior art does not teach the amended feature in which the mechanical dielectric layer is patterned without exposing the underlying second dielectric material. Applicant correctly points out that the LIPSON reference forms burls that expose the underlying dielectric material. However, an additional reference COOKE et al. (US 2016/0336210) teaches an electrostatic chuck with layers of dielectric abstract. The chuck can include protrusions 18 that are formed by etching [0033]. As shown in Fig. 3 and described at [0032] the chuck includes multiple layers of dielectric material formed over the electrodes 4. There is an insulator layer 220 a first dielectric layer 260 and a second dielectric layer 270.  The first dielectric layer of COOKE can correspond to the claimed second dielectric layer. The second dielectric layer of COOKE can correspond to the mechanical dielectric layer. As shown in Fig. 3 the second dielectric layer (mechanical dielectric layer) does not expose the underlying dielectric layer. The examiner notes that COOKE further includes a diffusion barrier layer 280. However, the layer is optional [0033] and even if it is used the patterning of the second dielectric layer 270 (mechanical dielectric) layer increases the exposed surface area (until it is covered by layer 280).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 18, 19, 21, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over SHAMOUILIAN et al. (US 5,753,132) in view of LIPSON et al. (US 2017/0242345) and COOKE et al. (US 2016/0336210).
Regarding claims 1 and 21-26, 
	SHAMOUILIAN teaches a method of fabricating an electrostatic chuck abstract. The electrostatic chuck can have a structure as shown in Fig. 3b in with a base 80 (handle) on which is an insulator 45 that includes a lower insulator layer 45a and an upper insulator layer 45b separated by an electrode 50, column 6 lines 15-24. Fig. 3d and 3e show the same electrode 50 encapsulated by insulator 45 on a base 80. The method of making the chuck begin with providing the base 80 (handle) onto which an insulator layer 45 is deposited by spin coating or spraying column 11 lines 8-10. The reference does not distinguish upper and lower insulation layers 45a and 45b when describing fabrication of insulator 45. Accordingly, the deposition of 45 is interpreted to be used for both layers 45a and 45b. In addition, the sequential deposition is described at column 14 lines 14-37. The electrode layer 50 can be formed on the insulator 45 by vapor deposition process such as sputtering column 12 lines 65-67. Therefore, the reference teaches formation of a multilayer structure of insulator/electrode/insulator by the process of spin coating/sputtering/spin coating, respectively.
SHAMOUILIAN teaches the fabrication of an electrostatic chuck with a second dielectric material layer but does not teach a mechanical dielectric layer as a final layer that is patterned. However, LIPSON teaches that when making an electrostatic clamp [0054] the structure similarly includes insulating layers 304 and 306 that sandwich electrodes 310, [0058]-[0059] and shown in Fig. 3. The reference further teaches including burls 305 to reduce contact between a substrate and the clamping surface [0055]. The burls are formed by depositing polymeric material (mechanical/third dielectric layer applied continuously) and etching (patterning) [0077]. At the time of filing the invention it would have been prima facie obvious to deposit the burls of LIPSON on the electrostatic chuck of SHAMMOUILIAN to reduce contact contamination between a substrate and the clamping surface.
abstract. The chuck can include protrusions 18 that are formed by etching [0033]. As shown in Fig. 3 and described at [0032] the chuck includes multiple layers of dielectric material formed over the electrodes 4. There is an insulator layer 220 a first dielectric layer 260 and a second dielectric layer 270. The second dielectric layer of COOKE can correspond to the mechanical dielectric layer. As shown in Fig. 3 the second dielectric layer (mechanical dielectric layer) does not expose the underlying dielectric layer (etching goes to an intermediate region of layer 270). The examiner notes that COOKE further includes a diffusion barrier layer 280. However, the layer is optional [0033]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to include a dielectric layer that is patterned to have protruding portions without fully etching through the layer as a simple substitution of known patterned structures for the contact surface of an electrostatic chuck.
Regarding claim 2,
	As described above, SHAMOUILIAN does not distinguish upper and lower insulation layers 45a and 45b when describing fabrication of insulator 45. Accordingly, the deposition of 45 which is a liquid precursor of dielectric material column 11 line 34 to column 12 line 11 is interpreted to be used for both layers 45a and 45b.
Regarding claims 3 and 4,
column 12 line 8-10B.
Regarding claim 5,	
	SHAMOUILIAN teaches deposition of the insulator 45 by spin coating column 11 line 8-10. Spin coating by definition involves depositing material on the substrate and spinning (rotating) the substrate. The liquid precursor of dielectric material provided corresponds to a “small amount” of a liquid dielectric material.
Regarding claim 6,
	SHAMOUILIAN teaches spraying liquid precursor and spin coating as equivalents column 11 lines 8-10. 
Regarding claim 7,
	The subsequent layer of dielectric material and the second layer of second dielectric material can be the same layer. Accordingly, the second layer of insulator 45 formed over the electrode is the subsequent layer of dielectric material. The first layer of insulator is cured before deposition of the electrode and subsequent (second) dielectric layer column 14 lines 14-37.
Regarding claim 18,
	SHAMOUILIAN teaches using fillers in the dielectric layer such as alumina (metal oxides), boron nitride (a nitride), and zirconium boride (a boride) column 12 lines 28-44.
Regarding claim 19,
	SHAMOUILIAN teaches a high temperature insulating material can include silicon carbide column 8 line 7-10.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over SHAMOUILIAN et al. (US 5,753,132) in view of LIPSON et al. (US 2017/0242345) and COOKE et al. (US 2016/0336210) further in view of COX et al. (US 2015/0022936).
Regarding claim 8,
	SHAMOUILIAN teaches curing a dielectric layer for an electrostatic chuck by heating the dielectric layer by heating to a temperature of typically at least about 300°C column 9 lines 43-45. However, the ranges further are limited to 200-400°C column 11 line 11. The reference further teaches using aluminum oxide, zirconium oxide and silicon carbide in high temperature applications column 8 lines 8-10 but does not teach a heat treatment of at least 600°C. However, COX teaches an electrostatic chuck for high temperature environments and teaches that includes using a protective film of the same dielectric materials such as aluminum oxide [0028]. The COX reference teaches working temperatures for the chuck are over 600°C and the annealing can be performed at over 1200°C [0039]. At the time of filing the invention it would have been prima facie obvious to use the insulating material with high temperature tolerance to increase the operating temperature of the electrostatic chuck. When using high temperature material, one of ordinary skill would look to the art to find the annealing temperatures required to form the high temperature insulator.
Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over SHAMOUILIAN et al. (US 5,753,132) in view of LIPSON et al. (US 2017/0242345) and COOKE et al. (US 2016/0336210) further in view of BRINKHOF et al. (US 2014/0218711)

	SHAMOUILIAN teaches forming an insulator for an electrostatic chuck but teaches the insulator layer is preferably made in a single deposition cycle. The reference does not teach a first dielectric layer that is a plurality of layer of first dielectric material. However, BRINKHOF teaches that when making an electrostatic clamp, the insulating layer can contain two or more layers [0053]. The insulating layer is similarly deposited by spin coating or spraying [0045]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit multiple layers of insulating material for the insulator in SHAMOUILIAN to increase the insulating capacity (i.e. thicker insulators have increased insulation).
Regarding claims 12 and 16,
	SHAMOUILIAN teaches spraying liquid precursor and spin coating as equivalents column 11 lines 8-10. Similarly, BRINKHOF teaches spin coating or spraying [0045] when depositing insulating material in two or more layers [0053]. The references do not expressly teach depositing the multiple layers by a combination of spin coating and spray coating. However, both references recognize spin coating and spray coating as art recognized equivalent techniques of depositing insulating material for an insulator in an electrostatic chuck. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to deposit each layer of insulating material by a known technique as a combination of known prior art coating steps for depositing insulating material for an electrostatic chuck.
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over SHAMOUILIAN et al. (US 5,753,132) in view of LIPSON et al. (US 2017/0242345) and COOKE et al. (US 2016/0336210) further in view of THACH et al. (US 2014/0177123).
Regarding claims 27 and 28, 
	The references teach forming an electrostatic chuck but do not expressly teach the dielectric materials used as the third dielectric (outermost layer) and base layer (handle substrate). However, THACH teaches that when making an electrostatic chuck, yttrium oxide can be used because it provides corrosion resistance to applications involving halogen-containing chemistries [0015]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to make the electrostatic chuck with layers and substrates of yttrium oxide to protect the chuck from corrosion caused by halogens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712